                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 VALEN LITTLE,                                      )
 #M53843,                                           )
                                                    )
                Plaintiff,                          )
                                                    ) Case No. 19-cv-00588-NJR
 vs.                                                )
                                                    )
 DANIEL SULLIVAN,                                   )
                                                    )
               Defendant.                           )

                             MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       This matter is before the Court for case management. Plaintiff filed this action for

deprivation of his constitutional rights pursuant to 42 U.S.C. § 1983 (Doc. 1). On June 14, 2019,

the Court dismissed the Complaint without prejudice pursuant to 28 U.S.C. § 1915A for failure to

state a claim upon which relief may be granted (Doc. 8). Plaintiff was given until July 12, 2019 to

file an amended complaint if he wished to further pursue his claim. Plaintiff was warned that if he

failed to submit an amended complaint, this case would be dismissed with prejudice. The deadline

to file an amended complaint has passed. Plaintiff has not filed an amended complaint, nor has he

requested an extension. The Court will not allow this matter to linger indefinitely.

       ACCORDINGLY, IT IS HEREBY ORDERED that this action is DISMISSED with

prejudice based on Plaintiff’s failure to comply with the Court’s Order (Doc. 8) to file an amended

complaint and to prosecute his claim. FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051

(7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994); Lucien v. Breweur, 9 F.3d 26,

29 (7th Cir. 1993) (dismissal for failure to prosecute is presumptively with prejudice).
        Plaintiff is ADVISED that his obligation to pay the filing fee for this action was incurred

at the time the action was filed, thus the filing fee of $350.00 remains due and payable. See 28

U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he must file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). A motion for leave to appeal in

forma pauperis must set forth the issues Plaintiff plans to present on appeal. See FED. R. APP. P.

24(a)(1)(C). If Plaintiff chooses to appeal, he will be liable for the $505.00 appellate filing fee

irrespective of the outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2);

Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-

59 (7th Cir. 1999); Lucien, 133 F.3d at 467. Moreover, if the appeal is found to be nonmeritorious,

Plaintiff may incur a “strike” under 28 U.S.C. § 1915(g). A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of the judgment, and this 28-day deadline cannot be extended.

       The Clerk of Court is DIRECTED to CLOSE THIS CASE and enter judgment

accordingly.

       IT IS SO ORDERED.

       DATED: July 29, 2019


                                                       s/ Nancy J. Rosenstengel______
                                                       NANCY J. ROSENSTENGEL
                                                       Chief U.S. District Judge




                                                  2
